Judgment, Supreme Court, Bronx County (Troy K. Webber, J.), rendered November 7, 2011, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him to a term of 25 years, with five years’ postrelease supervision, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the prison term to 20 years, and otherwise affirmed.
The record is insufficient to establish a valid waiver of defendant’s right to appeal. We find the sentence excessive to the extent indicated. Concur — Tom, J.P, Mazzarelli, Saxe, Moskowitz and Manzanet-Daniels, JJ.